Citation Nr: 0633910	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1943 to September 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the St. Petersburg, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

Service medical records do not show that the veteran had 
hearing loss within the meaning of 38 C.F.R. § 3.385 (2006).  
On one occasion, the veteran complained that his right ear 
felt "stuffed up" during service and was diagnosed as 
having rhinopharyngitis.  However, there was no diagnosis of 
hearing loss.  On the veteran's separation examination in 
September 1945, the veteran's hearing was normal.  

Post-service, in 2003, the veteran began complaining of 
having difficulty hearing.  In October 2003, the veteran 
reported that he did not believe that his hearing loss was 
service-related as he was not exposed to any noises except on 
the firing range.  Thereafter, the veteran continued to 
complain of having difficulty hearing.  He indicated that he 
did not wish to receive any medical care from VA, but only 
wanted hearing aids.  In March 2004, he reported that he did 
have noise exposure during service.  The veteran has 
continued to make that assertion.  He maintains that although 
his military occupational specialty was that of a clerk 
typist/administrative specialist, his duties required him to 
provide Norton Bomb Sights for each of hundreds of B24s twice 
a day and that he was exposed to loud engine noise at those 
times without ear protection.    

In April 2004, the veteran was scheduled for a VA 
examination.  The veteran cancelled the examination and in an 
April 2004 email, the veteran indicated that such an 
examination was unnecessary because he had scheduled a VA 
audiology examination through the VA Medical Center for 
November 2004.  However, evidence of record indicates that 
when the veteran reported for the November 2004 evaluation, 
he was informed that he had to pay a $50 copay and that he 
was not eligible for hearing aids.  He apparently reiterated 
that he did not want VA care, but just hearing aids.  It was 
noted that he had filed a claim and that if he received 
service connection, he would be eligible for hearing ears 
regardless of whether he received VA care.  Since it appears 
that the veteran cancelled his VA examination in April 2004 
because he had already scheduled one through VA, it appears 
that he was unaware that he would have to pay for the 
appointment and that such an evaluation reportedly would not 
establish his eligibility for hearing aids.  Presumably, he 
would have reported for the VA compensation and pension 
examination had he known otherwise.  Thus, the veteran should 
be rescheduled for a VA examination to determine the nature 
and etiology of his current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any current 
hearing loss disability.  The examiner 
should review the claims folder prior to 
examination and should state whether any 
current hearing loss is as likely as not 
related to service.  

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


